Opinion issued March 11, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00120-CR
____________

CARL EARL PICKROM, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 228th District Court
Harris County, Texas
Trial Court Cause No. 950508



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant
Carl Earl Pickrom and signed a final judgment in this case on October 8, 2003.
Pickrom did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was November 7, 2003, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).
               Pickrom filed a notice of appeal on January 21, 2004, 75 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).